DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed November 10, 2021. 
Claims 1, 11, and 20 have been amended and claims 3 and 12 have been cancelled.
Claims 1-2, 4-11, and 13-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of PCT/US2017/029756 filed on 4/27/2017, which claims priority of provisional application 62/431,339 filed 12/7/2016. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
The previously pending 35 USC 101 rejections have been withdrawn in response to Applicant’s claim amendments. The modifying an operation of an actuator based on the determined conditions using measured states and the decision tree integrate the abstract idea into a practical application by using the judicial exception in a meaningful way (See PEG 2019).
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-2, 4-11, and 13-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Applicant further argues the cited prior art does not disclose generating a respective graph for the plurality of wells … wherein the graph is based on the topology of the field. The Examiner respectfully disagrees. The Examiner asserts that Schlumberger teach generating a respective graph for the plurality of wells … wherein the graph is based on the topology of the field in at least Figure 1, Figure 2, Figure 6, Figure 7, and Figure 12, where Figure 12 specifically clearly shows graphs based on topology details of the field for a plurality of wells for hydrocarbons. The Examiner asserts that the Stick-Slip, Flow Rate, Weight-on-Bit, etc graphs shown on Figure 12 are all based on the topology of the field. The Examiner further asserts that Figure 12 also shows the layout (assembly) of sensors and actuators in the Bottom Hole Assembly (Also in Figures 7-8). Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (WO 2016/172031 A1) in view of Andrews et al. (US 2009/0039255 A1).

Regarding Claim 11: Schlumberger teach a system comprising (See Figure 9, Figure 18, Figure 19, and Figure 20): 
a field comprising a plurality of wells, each of the plurality of wells having a respective topology of computing devices respectively coupled with at least one of one or more sensors, and one or more actuators (See Figure 1, Figure 2, Figure 6, Figure 7, Paragraph 0031 – “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators”, Paragraph 0065 – “the wellsite system 200 can include one or more sensors 264 that are operatively coupled to the control and/or data acquisition system 262”, and Paragraph 0115);   
one or more processors; and memory having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to (See Figure 9, Figure 18, Figure 19, and Figure 20): 
generate a respective graph for the plurality of wells, each respective graph comprising a plurality of computing devices, wherein each of the plurality of computing devices is coupled with at least one of the one or more sensors and one or more actuators, wherein the graph describes the layout of said sensors or said actuators as well as the topology of the field (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 12, Paragraph 0031 – “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators”, Paragraph 0065, Paragraph 0067 – “one or more sensors 266 that can sense and/or transmit signals to a fluid conduit such as a drilling fluid conduit (e.g. , a drilling mud conduit)”, Paragraph 0115, and Paragraph 0183); 
collect respective parameters associated with the plurality of computing devices and at least one of the one or more sensors, the one or more actuators, and one or more models (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 12 – “Bottom Hole Assembly”, Paragraph 0031, Paragraph 0140, Paragraph 0141 – “static and dynamic data collected via a bore, a formation, equipment, etc. may be used to create and/or update a three dimensional model of one or more subsurface formations”, Paragraph 0170 – “obtain state information from equipment”, and claim 1 – “receiving state information via the wellsite system
identify a measured state associated with at least one of a computing device from the plurality of computing devices, a sensor from the one or more sensors, and an actuator from the one or more actuators, and a model from the one or more models, the measured state being associated with at least one of current hydrocarbons and a current economic parameter associated with the current hydrocarbons (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 18 – “1841”, Paragraph 0003, Paragraph 0031, Paragraph 0064, Paragraph 0140, Paragraph 0141, Paragraph 0170 – “identify one or more relevant states of the system”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, and claim 1 – “assessing the state information with respect to one or more of the desired states”); 
based on the respective graph and respective parameters, generate a decision for the measured state; and determine one or more adjustments associated with the measured state for modifying production of at least one of the current hydrocarbons or improving the current economic parameter associated with the current hydrocarbons (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan (e.g., locally and/or remotely)”, Paragraph 0176 – “decision blocks, logic blocks”, Paragraph 0185, and claim 1);
based on the decision, detect a cause of a decrease in the current hydrocarbon production or the current economic parameter associated with the current hydrocarbon production; and based on a cause of the decrease, modify an operation of at least one of the one or more actuators (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan (e.g., locally and/or remotely)”, Paragraph 0185, and claim 1) 

Schlumberger does not specifically disclose generate a decision “tree” for the measured state. However, Andrews et al. further teach generate a decision “tree” for the measured state (See Figure 7A, Figure 7B, Paragraph 0043, Paragraph 0046 – “individual sensor channels best suited for each environment condition may be identified and the decision tree configured accordingly such that a positively detected oil spill response from a best suited sensor channel is capable to generate an alarm (C11) under the corresponding environmental condition independent of other sensor channels”, Paragraph 0051, and Paragraph 0080 – “sensors, image processing steps, decision tree workflow, radiance contrast model, and arrangement of the system may be selected or adjusted to achieve the desired detection”).
The teachings of Schlumberger and Andrews et al. are related because both are monitoring equipment at wellsite to make decisions about determined states. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wellsite monitoring and determination system of Schlumberger to incorporate the decision tree of Andrews et al. in order to better visualize decisions made to potentially improve the decisions made which lead to better efficiency or economic parameters.

Regarding Claim 13: Schlumberger in view of Andrews et al. teach the limitations of claim 12. Schlumberger further teaches wherein modifying the operation comprises at least one of activating an actuator and turning off the actuator (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan (e.g., locally and/or remotely)”, Paragraph 0185, and claim 1).  

Regarding Claim 14: Schlumberger in view of Andrews et al. teach the limitations of claim 11. Schlumberger further teaches wherein the one or more adjustments comprise modifying at least one of the one or more sensors, the one or more actuators, and the one or more models (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan (e.g., locally and/or remotely)”, Paragraph 0185, and claim 1).  

Regarding Claim 15: Schlumberger in view of Andrews et al. teach the limitations of claim 11. Schlumberger further teaches the system further comprising the memory storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: based on the measured state, identify a condition in at least one of the plurality of wells (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 18 – “1841”, Paragraph 0003, Paragraph 0031, Paragraph 0064, Paragraph 0068 – “The term stuck can refer to one or more of varying degrees of inability to move or remove a drillstring from a bore”, Paragraph 0140, Paragraph 0141, Paragraph 0150 – “as drilling or other operations are performed, subsurface conditions may change. Specifically, as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan”, Paragraph 0169 – “a failure condition is determined to exist”, Paragraph 0170 – “identify one or more relevant states of the system”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, and claim 1 – “assessing the state information with respect to one or more of the desired states”).  

Regarding Claim 16: Schlumberger in view of Andrews et al. teach the limitations of claim 15. Schlumberger further teaches the memory storing additional instructions which. when executed by the one or more processors, cause the one or more processors to: based on the decision, determine a source of the condition (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 18 – “1841”, Paragraph 0003, Paragraph 0031, Paragraph 0064, Paragraph 0068 – “The term stuck can refer to one or more of varying degrees of inability to move or remove a drillstring from a bore”, Paragraph 0140, Paragraph 0141, Paragraph 0150 – “as drilling or other operations are performed, subsurface conditions may change. Specifically, as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan”, Paragraph 0169 – “a failure condition is determined to exist”, Paragraph 0170 – “identify one or more relevant states of the system”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, and claim 1 – “assessing the state information with respect to one or more of the desired states”).  
Schlumberger does not specifically disclose a decision “tree”. However, Andrews et al. further teach a decision “tree” (See Figure 7A, Figure 7B, Paragraph 0043, Paragraph individual sensor channels best suited for each environment condition may be identified and the decision tree configured accordingly such that a positively detected oil spill response from a best suited sensor channel is capable to generate an alarm (C11) under the corresponding environmental condition independent of other sensor channels”, Paragraph 0051, and Paragraph 0080 – “sensors, image processing steps, decision tree workflow, radiance contrast model, and arrangement of the system may be selected or adjusted to achieve the desired detection”).
The teachings of Schlumberger and Andrews et al. are related because both are monitoring equipment at wellsite to make decisions about determined states. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wellsite monitoring and determination system of Schlumberger to incorporate the decision tree of Andrews et al. in order to better visualize decisions made to potentially improve the decisions made which lead to better efficiency or economic parameters.

Regarding Claim 17: Schlumberger in view of Andrews et al. teach the limitations of claim 16. Schlumberger further teaches the memory storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: adjust an operation of at least one of the one or more actuators and the plurality of computing devices based on at least one of the condition and the source of the condition (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as drilling or other operations are performed, subsurface conditions may change. Specifically, as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, Paragraph 0185, claim 1, and claim 3).  

Regarding Claim 18: Schlumberger in view of Andrews et al. teach the limitations of claim 11. Schlumberger further teaches wherein the one or more actuators comprise at least one of a choke, a downhole valve, an artificial lift device, a sleeve, an inflow-control device, a perforation, and a method of inducing flow (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 8, Figure 12, Paragraph 0031 – “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators”, Paragraph 0040, Paragraph 0065, Paragraph 0067 – “one or more sensors 266 that can sense and/or transmit signals to a fluid conduit such as a drilling fluid conduit (e.g. , a drilling mud conduit)”, Paragraph 0115, and Paragraph 0183).  

Regarding Claim 19: Schlumberger in view of Andrews et al. teach the limitations of claim 18. Schlumberger further teaches the memory storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: based on the measured state, modify an operation of at least one of the one or more actuators, the one or more sensors, the one or more models, and the plurality of devices, Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as drilling or other operations are performed, subsurface conditions may change. Specifically, as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, Paragraph 0185, claim 1, and claim 3).

Regarding Claims 1-9 and 20: Claims 1-9 and 20 recite limitations already addressed by the rejections of claims 11-19 above; therefore the same rejections apply.

Regarding Claim 10: Schlumberger in view of Andrews et al. teach the limitations of claim 1. Schlumberger further teaches the method further comprising sequestering and reinjecting at least one of gases and liquids produced at the field to adjust hydrocarbon production by altering a chemistry of a reservoir to increase a flow of hydrocarbons or increase a pressure of the reservoir (See Figure 1, Figure 2, Figure 6, Figure 7, Figure 8, Figure 10, Figure 12, Figure 13 – “Adjust mud pump to”, Paragraph 0064 – “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore”, Paragraph 0128, Paragraph 0150 – “as drilling or other operations are performed, subsurface conditions may change. Specifically, as new information is collected, sensors may transmit data to one or more surface units. As an example, a surface unit may automatically use such data to update a drilling plan”, Paragraph 0174 – “a monitor block 1040 for monitoring performance of one or more tasks to obtain state information (e.g., as to one or more states)”, Paragraph 0185, claim 1, and claim 3).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683